                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                PO-18-05059-BLG-TJC
                                          Violation No. F4864075
            Plaintiff,                    Location Code: M3

      vs.                                 ORDER GRANTING MOTION TO
                                          DISMISS WITH PREJUDICE
 JAY E. GLEN,

            Defendant.


      Based on motion of the United States and good cause appearing,

      IT IS ORDERED that the Motion to Dismiss, with Prejudice, Violation

Notice F4864075 (Doc. 8) is GRANTED. This matter is dismissed, with

prejudice, as fully adjudicated.

      DATED this 29th day of October, 2018.


                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
